PER CURIAM:
J. Harold Smith appeals the district court’s orders denying his motion for transcripts at the Government’s expense and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 8:85-cr-00166-GRA-1, 2008 WL 4199901 (D.S.C. Sept. 9, 2008; Feb. 12, 2009). We also deny Smith’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.